Citation Nr: 1224180	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  11-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The appellant served in the United States Army National Guard (USARNG) and had verified active duty for training purposes (ACDUTRA) from August 16, 1986 to August 30, 1986.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied service connection for a right knee disability.  In December 2010, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in February 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

For the reason expressed below, the claim on appeal is being remanded to the RO.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board points out that, in December 2010, the appellant filed a claim for an increased rating for his service-connected left knee degenerative joint disease.  As this matter is not currently before the Board, it is referred to the RO for appropriate action.


REMAND

On his February 2011 VA Form 9, the appellant indicated a desire for a Board hearing at a local RO (Travel Board hearing).  A review of the file does not reveal that he has withdrawn his request for such hearing.  Hence, there remains an outstanding Travel Board hearing request. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for the requested hearing is warranted.   

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the appellant for a Travel Board hearing in accordance with his request.  The RO should notify the appellant and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  Thereafter, the RO should return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



